HANEY, Circuit Judge
(concurring).
While I concur in the result, I think it wholly unnecessary to construe the statute in question, and believe that the case should be decided upon the following theory:
As stated by the majority, this action was brought to recover “on the bond”. Therefore liability is measured by the bond. Appellees were required to pay “damages which may accrue” under the terms of the bond, and the dispute arises over the meaning of the word “damages”' and the word “accrue”.
The word “damages” has at least two meanings. It might mean “loss due to injury” in the broad sense (see Webster’s New Int.Dict., 2nd Ed.); or it might have the narrow meaning, contended for by appellees, shown by 1 Bouv.Law Diet., Rawle’s 3d Revision, p. 749, as follows: “The indemnity recoverable by a person who has sustained an injury, either in his person, property, or relative rights, through the act or 'default of another”. Compare: Boston Sand Co. v. United States, 278 U.S. 41, 49 S.Ct. 52, 73 L.Ed. 170.
While it is often said that a surety contract is to be strictly construed, such statement means only that the obligation is not to be extended to any' other subject,, to any other person, or to any other peri-*217od of time than is expressed or necessarily included in it, and such contract is subject' to the same rules of construction and interpretation as every other contract. Warner v. Connecticut Mut. Life Ins. Co., 109 U.S. 357, 363, 3 S.Ct. 221, 27 L.Ed. 962. One rule of construction is stated in Calderon v. Atlas Steamship Company, 170 U.S. 272, 280, 18 S.Ct. 588, 591, 42 L.Ed. 1033, as follows: “* * * In construing contracts, words are to receive their plain and literal meaning, even though the intention of the party drawing the contract may have been different from that expressed. * * *” Applying that rule here, it is necessary to hold that the broad meaning of “damages” was intended.
Much argument is made concerning the meaning of the word “accrue”, but as used in the bond nothing indicates a special meaning. We may treat it as if it meant “arise”. Compare: H. Liebes & Co. v. Commissioner of Internal Revenue, 9 Cir., 90 F.2d 932, 936.
Under the terms of the bond, I believe appellant was not required to prove that the damages resulted from the railroad’s negligence. Whether the bond is broader in its scope than the statute which provides for it, what the meaning of the statute is, and whether such statute is constitutional, are questions which need not and should not be passed upon. No question as to the amount of appellees’ liability is raised, and I express no opinion on such question.